Name: Council Regulation (EEC) No 2022/80 of 22 July 1980 concerning the arrangements for importation into the Benelux countries of jute yarn originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 80 Official Journal of the European Communities No L 198/3 COUNCIL REGULATION (EEC) No 2022/80 of 22 July 1980 concerning the arrangements for importation into the Benelux countries of jute yarn originating in Thailand to the limit for the following year, and the use in anti ­ cipation of a part of a quantitative limit fixed for the following year ; Whereas it is provided that products entering the Benelux countries under the inward processing arran ­ gements, or any other suspensive arrangements, which are re-exported from the customs territory of the Community, in their original state or after processing, will not be counted against the quantitative limits fixed ; Whereas imports into the Benelux countries of jute yarn originating in Thailand and effected since the 1 January 1980 should be counted against the ceiling fixed for the year 1980, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, following consultations between the Euro ­ pean Economic Community and the Kingdom of Thailand, the Government of that country has under ­ taken to establish a voluntary restraint for exports of jute yarn into the Benelux countries for the period 1 January 1980 until 31 December 1983 ; Whereas the effectiveness of the voluntary restraint measures introduced by the Thai authorities is dependent on the establishment of a system of Community surveillance the implementation of which requires that imports of the products in question into the Benelux countries are subject to authorization ; Whereas the voluntary restraint measures set quantita ­ tive limits for exports effected during the years 1980, 1981 , 1982 and 1983 ; whereas it is accordingly neces ­ sary to fix quantitative limits for imports into the Benelux countries of the products in question ; Whereas the consultations provide for the possibility of carrying over, up to a certain percentage, unused quantities of the quantitative limit fixed for one year HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Benelux countries of the following products originating in Thailand and imported from that country during the period 1 January 1980 to 31 December 1983 shall be subject to the production of an import authorization granted by the competent authorities of the Member State concerned. The import authorizations will be limited to the quantities indicated below : CCT heading No Description Unit Quantitative limits 1980 1981 1982 1983 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 Tonnes 7 500 8 100 8 750 9 450 Member States shall take into account import authori ­ zations already issued since 1 January 1980 . 2. Import authorizations shall be granted automati ­ cally and without delay, within the limits indicated in paragraph 1 , upon production by the importer of an export licence granted by the competent authorities in Thailand and containing the particulars set out in the Annex hereto. Article 2 When the Commission finds that, in accordance with the agreed minutes of consultations, acceptance should be given in respect of a notification by the Thai authorities that they intend :  to carry over unused quantities of a quantitative limit fixed in the agreed minutes from one year to the limit fixed for the following year, Imports thus authorized shall be counted against the quantitative limit fixed for the period during which the goods were placed on board in Thailand for export to the Benelux countries. When issuing import authorizations to be counted against the quantitative limit fixed for 1980, the competent authorities of the No L 198/4 Official Journal of the European Communities 31 . 7 . 80  to use in anticipation a part of a quantitative limit fixed for the following year, it shall so inform the Member States, which shall auth ­ orize imports in excess of the limits fixed in Article 1 up to the amount of the quantities indicated by the Commission . Article 3 Products entering the Benelux countries under the inward processing arrangements, or under any other suspensive arrangements, which are re-exported from the customs territory of the Community, either in their original state or after processing, shall not be counted against the quantitative limits fixed in Article 1 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1980 . For the Council The President G. THORN 31 . 7. 80 Official Journal of the European Communities No L 198/5 ANNEX Particulars referred to in Article 1 (2) Export licences to be issued by the competent authorities in Thailand (*) in respect of the products referred to in this Regulation shall specify or include : 1 . the destination, and in particular the town and the Member State of destination ; 2. a serial number ; 3 . the name and address of the importer ; 4. the name and address of the exporter ; 5. a description of the goods ; 6 . the quantity (in tonnes) ; 7. a certificate to the effect that the quantity in question has been counted against the quantitative limit fixed for the Benelux countries or, where appropriate, that the said quantity is intended for re-export, whether or not after further processing, from the Community. (M Department of Foreign Trade, Ministry of Commerce.